Citation Nr: 0124107	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  00-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a psychiatric disorder, currently characterized as anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1996 to 
May 1999.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
September 1999 rating decision granted service connection and 
an initial noncompensable rating for anxiety disorder with 
depression since May 1999.  A January 2001 decision increased 
the initial rating to 20 percent since May 1999.  


FINDINGS OF FACT

1.  The veteran's psychiatric symptoms have been well-
controlled with medications, and her global assessment 
function score has been 40 or higher since service.  

2.  The veteran obtained an accounting job and was able to 
work at least part-time in March 2000.  

3.  The veteran's eye contact is good, and her speech is 
unimpaired.  

4.  The medical evidence shows no psychomotor agitation, 
retardation, or disturbance of formal thought or perception.  

5.  The veteran does not represent a risk to herself or 
others.  

6.  The veteran is able to maintain her personal hygiene, and 
she is oriented as to time and place.  

7.  The veteran's memory is intact for remote, recent, short-
term, and immediate recall.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a psychiatric disability, currently characterized as 
anxiety disorder, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.22, 
4.130, Diagnostic Codes 9400, 9412, 9413, and 9434 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  38 U.S.C. § 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The RO 
obtained service medical records and post-service medical 
records from the identified health care providers.  The 
veteran received a VA examination, filed lay statements with 
the RO, and provided sworn testimony at a regional office 
hearing.  The RO's March 2001 letter to the veteran, the 
September 1999 and January 2001 rating decisions, and the May 
2000 statement of the case informed the veteran of the 
evidence needed to substantiate her claim.  Since the veteran 
was informed of the evidence needed to substantiate her claim 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

The September 1999 rating decision granted service connection 
for anxiety disorder with depression on the basis of 
aggravation of preexisting anxiety and depression, which the 
RO considered 50 percent disabling.  Consistent with this 
level of preservice disability, the veteran reported a long 
history of agoraphobia, anxiety, depression, sleep 
disturbance, suicide attempts, and cutting and burning 
herself prior to service.  She admitted to fighting, running 
away, and cruelty to animals as a child, and the October 1998 
medical evaluation board noted that the veteran was raised in 
a chaotic, alcoholic, and physically abusive home.  

While in service, the veteran experienced a miscarriage and 
marital problems and had to overcome a significant language 
barrier.  As a result, the veteran's psychiatric disability 
was considered somewhat aggravated in service and still 
50 percent disabling following discharge from service.  The 
September 1999 rating decision assigned an initial 
noncompensable rating from May 1999 because, in cases 
involving aggravation by active service, the rating reflects 
only the degree of disability over and above the degree 
existing at the time of entrance into the active service.  
38 C.F.R. § 4.22 (2001).  The veteran perfected a timely 
appeal of the initial noncompensable rating.  

In a January 2001 decision, the RO conceded that the 
veteran's current level of disability would be more 
consistent with the criteria for a 70 percent rating.  After 
deducting the 50 percent level of preservice disability, the 
RO increased the initial rating to 20 percent since May 1999.  
The claim for an initial rating in excess of 20 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown , 
6 Vet. App. 35, 38 (1993).  

The veteran's psychiatric disorder is currently evaluated 
under the criteria for major depressive disorder.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2001).  Given the diagnoses of 
record, which also include anxiety disorder, panic attacks, 
agoraphobia, and borderline personality disorder, the Board 
will consider whether an initial rating in excess of 20 
percent is warranted under the criteria of Diagnostic Codes 
9400, 9412, 9413, and 9434 since May 1999, when the veteran 
filed her application for service connection.  Since the RO 
has conceded that the veteran's current level of psychiatric 
disability is at least 70 percent, the Board will consider 
whether the current level of disability should be rated as 
100 percent.  

For the veteran to prevail in her claim for an increased 
rating, the evidence must show that her service-connected 
psychiatric disorder has caused greater impairment of her 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  The rating for a 
psychiatric disability must be considered from the point of 
view of the veteran working or seeking work and the ability 
of the veteran's psyche to function under the ordinary 
conditions of daily life, including employment and self-
support.  See 38 C.F.R. §§ 4.2, 4.10 (2001).  

The evidence shows that the veteran's psychiatric disorder 
does not currently cause disability consistent with the 
criteria for a 100 percent rating.  The criteria for 
generalized anxiety disorder, panic disorder and/or 
agoraphobia, anxiety disorder not otherwise specified, and 
major depressive disorder state that a 70 percent evaluation 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9412, 9413, and 
9434 (2001).  

The veteran's psychiatric symptoms do not result in total 
occupational and social impairment.  In October 1998, the 
veteran's social and industrial impairment was no more than 
marked, and at monthly treatments from June 1999 to May 2000, 
the veteran's anxiety was absent to severe, and her 
depression was no more than moderate.  The veteran's symptoms 
have been well-controlled with medications, and in June 1999, 
the veteran reported feeling 80 percent normal as long as she 
took her medications.  Although the veteran has been 
unemployed some of the time since service and reported 
calling in sick at least once a week because of depression, 
agoraphobia, fatigue, and 1-3 panic attacks per week, she was 
earning good money in March 2000 working in the accounting 
department of a computer company.  The July 2000 VA examiner 
also found that the veteran was not clinically anxious or 
clinically depressed.  The veteran's occupational and social 
impairment is not total because her global assessment 
function score of 50 in October 1998 has gone no lower than 
40 since service.  The global assessment function score was 
43 in June 1999 and 40 in July 2000.  

In addition, the veteran's symptoms do not manifest as gross 
impairment in thought processes or communication.  In October 
1998, her eye contact was good, and her speech was unimpaired 
with no evidence of psychomotor agitation or retardation.  
Her affect was generally pleasant and appropriate to content, 
and her thought process was logical and goal-directed with no 
evidence of formal thought or perceptual disturbance.  The 
veteran's attention and concentration skills were unimpaired, 
and her abstract thinking was estimated to be at least 
clinically average.  In July 2000, the veteran's general fund 
of knowledge was still adequate, and she continued to 
abstract proverbs without difficulty.  

Likewise, the veteran's symptoms do not manifest as 
persistent delusions, hallucinations, or grossly 
inappropriate behavior.  In October 1998, the veteran was 
cooperative, and her judgment, insight, and impulse control 
were adequate.  In June 1999 and July 2000, she was friendly, 
pleasant, and cooperative, and in July 2000, she related 
warmly to the VA examiner and exhibited with no evidence of 
schizophrenia or bipolar disorder.  

The record also reflects that veteran's disability does not 
manifest as a persistent danger of hurting self or others.  
In October 1998, there was no suicidal or homicidal ideation, 
intent, or plan, and the veteran was not felt to represent a 
risk to herself or others.  Although the veteran reported 
keeping a big bottle of pills under her pillow and seeing 
suicide as a way out of her problems, the July 2000 VA 
examiner felt that the veteran was not currently a danger to 
herself or others.  

The veteran's symptoms do not manifest as an intermittent 
inability to perform activities of daily living or 
disorientation to time or place.  The veteran is able to 
maintain her personal hygiene because she was neatly dressed 
in October 1998 and adequately groomed in July 2000.  In 
October 1998, June 1999, and July 2000, she appeared on time 
for her VA examinations, and she was oriented as to time and 
place.  

In addition, the veteran's symptoms do not manifest as memory 
loss for names of close relatives, own occupation, or own 
name.  In October 1998, the veteran's memory was intact for 
remote, recent, short-term, and immediate recall, and she has 
consistently been able to describe her work history and 
relationships with her husband, parents, siblings, and aunt, 
as noted at the July 2000 VA examination.  

For all of the above reasons, a current 100 percent rating is 
not in order.  The current level of disability is consistent 
with no more than the 70 percent disability rating.  After 
deducting the 50 percent level of preservice disability from 
the current 70 percent level of disability, an initial rating 
no higher than 20 percent continues to be warranted.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's psychiatric disability, currently 
characterized as anxiety disorder, markedly interferes with 
employment or causes frequent hospitalizations.  The veteran 
gained experience as an electrician's mate in service, and 
she showed that she was able to work at least part-time at an 
accounting job in March 2000.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a psychiatric disability, currently characterized as anxiety 
disorder, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

